Dear Mr. Doughty:
On behalf of the Richland Parish Police Jury, you have requested the opinion of this office regarding the procedure which must be followed by the Police Jury in the sale of property adjudicated to the Parish for unpaid taxes.
I would direct you to R.S. 33:2861, et seq, which provides a procedure for the sale of property adjudicated to parishes or municipalities. In accordance with those provisions, a parish may sell adjudicated property after suit for possession, and after passage of the redemptive period.
Trusting this adequately responds to your request, I remain,
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jv 262n